CONFIDENTIALITY AND POST-EMPLOYMENT ACTIVITIES AGREEMENT

A. I, Jerry E. Sheridan, have been hired as Vice President, Finance and Chief
Financial Officer of AmeriGas Propane, Inc., a Pennsylvania corporation, which
is the general partner of AmeriGas Partners, L.P. and AmeriGas Propane, L.P. As
such, I will have responsibility for the finance, accounting and management
information systems (“MIS”) functions of the propane supply, distribution and
sale and other businesses of AmeriGas Partners, L.P., and its subsidiaries,
partnerships and affiliates (collectively “AmeriGas”) throughout the United
States and such U.S. territories and/or foreign nations in which AmeriGas may
decide to do business. During the course of my employment, AmeriGas will put
tremendous trust and confidence in me by placing me in charge of the finance,
accounting and MIS functions and by disclosing to me, as well as having me
develop confidential information about its business, finances, and customers.
B. I am also a member of AmeriGas’s Senior Management Team. The Senior
Management Team is made up of a select group of senior officers of AmeriGas, who
are responsible for developing the strategic plans of AmeriGas, including any
crucial changes to be made in the management of AmeriGas and the way in which it
does business. As such, key business information, strategic plans and other
highly confidential information about AmeriGas’s current and future business
have been disclosed to me, and I will participate in numerous discussions and
decision-making on these issues. As a member of AmeriGas’s Senior Management
Team, I will participate in important strategic reporting, budgeting and
planning meetings where highly confidential information and plans are disclosed,
discussed and developed by the senior officers and managers of AmeriGas.
C. Accordingly, in consideration for my employment in this Vice President,
Finance and Chief Financial Officer position and the compensation and employee
benefits that I will receive for holding this position, including but not
limited to, the new enhanced annual bonus plan, I agree to the terms of this
Confidentiality and Post-Employment Activities Agreement as follows:

1. Recitals.

The recitals contained in the lettered paragraphs above are hereby incorporated
and made a part of this Agreement.

2. Definitions.

(a) The term “Confidential Information” includes, but is not limited to,
information, whether in tangible form or otherwise, concerning business and
marketing plans; past, present and prospective customer identities, lists,
credit information and gas usage patterns; pricing and marketing policies and
practices; financial information; acquisition and strategic plans; and other
operating policies and practices.

(b) The term “Territory” refers to each of the 50 states of the United States
and such U.S. territories and foreign nations in which AmeriGas distributes
propane or otherwise sells goods or services during the two-year period
preceding the termination of my employment. In the event that I am assigned to
another territory or my territory is modified, the term “Territory” shall
include all territories for which I was responsible during the two-year period
prior to the termination of my employment.

3. Confidential Information and AmeriGas Property.

(a) I will protect the Confidential Information of AmeriGas and its predecessors
and affiliates from disclosure and will not divulge it during or after my
employment to any other person or entity not associated with AmeriGas.

(b) All reports, manuals, memoranda, computer disks and tapes and other
materials made available to me by AmeriGas during the performance of my duties
are the property of AmeriGas, and I will use all such property exclusively for
AmeriGas’s benefit and will return it, including copies, to AmeriGas at the
termination of my employment.

4. Prohibited Post-Employment Activities.

For a period of two years after the termination of my employment with AmeriGas
for any reason:

(a) Except as provided in paragraphs 4(b) below, I will not directly or
indirectly: (i) own or operate; (ii) acquire an equity or partnership interest
or a controlling interest of any other kind in; (iii) accept employment from; or
(iv) serve as a director, officer, partner, consultant, or advisor of or to, any
business that distributes propane in my Territory or that sells goods or
provides services that compete with goods sold or services provided by AmeriGas
in my Territory as of the date of the termination of my employment without first
obtaining the written consent of the Chairman of the Board of Directors of
AmeriGas Propane, Inc.

(b) In the event that my employment is terminated by the Company based upon my
failure to meet the performance or financial objectives established for my
position and the Company, in its sole discretion, determines that such failure
on my part was not deliberate, the term of enforcement for Paragraph 4(a) shall
be calculated in the following manner: for every twenty (20) days of severance
payment that I receive, the term of enforcement for Paragraph 4(a) shall equal
one (1) calendar month; provided, however, that in no event will the term of
enforcement for Paragraph 4(a) be less than six (6) months.

(c) It is understood and agreed that Paragraph 4(a) will not prevent me from
accepting employment with a business that distributes alternative energy (i.e.,
electricity, natural gas or fuel oil) or that sells goods or provides services
in the alternative energy market.

(d) Nothing in paragraph 4(a) above shall prohibit me from passively investing
in a publicly held business that competes with AmeriGas provided my investment
is less than 1% of the outstanding stock or market value of the business and I
do not otherwise violate paragraph 3 of this Agreement.

(e) I will not, nor will I induce any other person or entity to employ, or offer
employment in a competing business in my Territory to any employee of AmeriGas
over whom I had direct or indirect supervisory responsibility or with whom I
worked, or who was employed by AmeriGas within my Territory during the two-year
period prior to the termination of my employment. Furthermore, I shall not
induce or attempt to induce any employee to terminate his or her employment with
AmeriGas.

5. Remedies.

(a) I understand that if I violate this Agreement, AmeriGas will suffer
irreparable harm; therefore, in addition to any other remedies available to it,
AmeriGas will be entitled to seek and obtain injunctive or equitable relief,
including orders prohibiting violations of this Agreement.

(b) In any legal proceeding in which AmeriGas obtains injunctive or equitable
relief or damages against me arising out of my violation of this Agreement,
AmeriGas shall be entitled to recover from me its reasonable attorneys’ fees and
costs.

(c) The failure by AmeriGas to insist on my compliance with this Agreement or to
enforce it in any particular circumstance will not constitute a waiver by
AmeriGas of its rights to seek relief for any other or subsequent breach of this
Agreement.

6. Additional Provisions.

(a) This Agreement shall continue to be in full force and effect without
execution in the event that: (i) I am employed by AmeriGas in another position
or transferred to another territory; (ii) I take a leave of absence; or
(iii) there are periods between active employment during which I do not perform
services for AmeriGas.

(b) This Agreement was, and shall be deemed to have been, made in the State of
Pennsylvania. It shall be governed by the laws of the State of Pennsylvania
without regard to that state’s choice of law provisions.

(c) The Court of Common Pleas of Montgomery County and the Federal District
Court for the Eastern District of Pennsylvania shall have exclusive jurisdiction
over disputes arising out of or relating to this Agreement except: (i) if I or
AmeriGas desire to add a necessary party to the action over whom the
above-referenced courts would not have personal jurisdiction; or (ii) it is
necessary for me or AmeriGas to file an action or motion in another jurisdiction
in order to enforce any judgment or relief obtained from the above referenced
courts. Accordingly, both AmeriGas and I agree to submit to the jurisdiction and
venue of the above-referenced courts and, subject to the above stated
exceptions, each of us agrees to waive any right to contest personal
jurisdiction and venue before such courts or to seek to transfer or otherwise
object to or challenge the forums designated herein.

(d) I will disclose the existence of this Agreement to all of my prospective
employers. I authorize AmeriGas to disclose the existence of this Agreement and
to provide a copy of this Agreement to any prospective or actual employers.

(e) I have read and understood this Agreement, believe it to be reasonable, and
am signing it voluntarily and in consideration of the benefits I will receive
under it. I acknowledge that my obligations under this Agreement will not impose
an unreasonable economic hardship on me. I further recognize that this Agreement
may be enforced against me by a court of law or equity. I also understand that
the execution of this Agreement is a requirement of my employment with AmeriGas
and that AmeriGas will expect me to adhere strictly to the terms of this
Agreement.

(f) The provisions of this Confidentiality and Post-Employment Activities
Agreement constitute the entire Agreement between myself and AmeriGas regarding
AmeriGas’s Confidential Information and my post-employment obligations, which
Agreement cannot be varied except by a writing signed by me and the Chairman of
the Board of Directors of AmeriGas Propane, Inc. Notwithstanding the foregoing,
the provisions of this Agreement are in addition to, and not a limitation or
substitution of, nor do they supersede the provisions of the Code of Business
Conduct and Ethics or AmeriGas’s Human Resources Policies.

(g) I hereby consent to AmeriGas’s assignment of this Agreement to any entity
that acquires through purchase, merger or otherwise, the assets or stock of, or
any interest in, AmeriGas Propane, L.P., AmeriGas Eagle Propane, L.P. or
AmeriGas Partners, L.P., and its subsidiaries, partnerships and affiliates.

(h) If any provision of this Agreement shall be determined to be invalid or
unenforceable to any extent, the parties to this Agreement authorize the court
to modify it to the extent necessary to make the provision enforceable. If any
provision of this Agreement shall be determined to be invalid or unenforceable
to any extent, such invalidity shall not impair the operation of or affect the
remaining provisions hereof.

Dated this      day of      , 2005

     
/s/ Barbara Saur
  /s/ Jerry E. Sheridan     
 
   
Witness
  Jerry E. Sheridan



      AmeriGas Propane, Inc., in its own right and as general partner of
AmeriGas Partners, L.P. and their respective subsidiaries, partnerships and
affiliates

     
/s/ Alice W. Butcher
  By /s/ Eugene V. N. Bissell      
 
   
Witness
  Eugene V. N. Bissell
President and Chief Executive Officer
AmeriGas Propane, Inc.
 
   

